UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 13, 2011 ABAKAN INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52784 (Commission File Number) 98-0507522 (IRS Employer Identification No.) 2665 S. Bayshore Drive, Suite 450, Miami, Florida 33133 (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (786) 206-5368 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENT S 3 ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS 3 FORM 10 DISCLOSUR E 5 Item 1. Business 5 Item 1A. Risk Factors 18 Item 2. Financial Information 22 Selected Financial Dat a 22 Managements Discussion and Analysis of Financial Condition and Results of Operation s 22 Quantitative and Qualitative Disclosures about Market Ris k 30 Item 3. Propertie s 30 Item 4. Security Ownership of Certain Beneficial Owners and Managemen t 31 Item 5. Directors and Executive Officer s 33 Item 6. Executive Compensatio n 40 Item 7. Certain Relationships and Related Transactions, and Director Independe nce 44 Item 8. Legal Proceeding s 45 Item 9. Market Price of and Dividends on the Registrants Common Equity and Related Stockholder Matters 46 Item 10. Recent Sales of Unregistered Securitie s 49 Item 11. Description of Registrants Securities to be Registere d 51 Item 12. Indemnification of Directors and Officer s 51 Item 13. Financial Statements and Supplementary Dat a 52 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosur e 52 Item 15. Financial Statements and Exhibit s 52 END OF FORM 10 DISCLOSUR E 52 ITEM5.06 CHANGE IN SHELL COMPANY STATUS 53 ITEM 7.01 REGULATION FD DISCLO SURE 53 ITEM 9.01 Financial Statements and Exhibit s 53 SIGNATURES 55 2 As used in this current report unless otherwise indicated, the terms  we ,  us ,  our , and the  Company  refer to Abakan Inc., and its subsidiaries. The term  MesoCoat  refers to MesoCoat, Inc. All dollar amounts are expressed in United States dollars. FORWARD-LOOKING STATEMENTS Statements contained in this current report, with the exception of historical facts, are forward-looking statements. A safe-harbor provision may not be applicable to the forward looking statements made in this current report. Forward-looking statements reflect our current expectations and beliefs regarding our future results of operations, performance, and achievements. These statements are subject to risks and uncertainties and are based upon assumptions and beliefs that may or may not materialize. These statements include, but are not limited to, statements concerning: · our anticipated financial performance; · uncertainties related to the commercialization of proprietary technologies held by entities in which we have an investment interest; · our ability to generate revenue from operations or gains on investments; · our ability to raise additional capital to fund cash requirements for operations; · the volatility of the stock market; and · general economic conditions. In some cases, you can identify forward-looking statements by terminology such as may, should, intends, expects, plans, anticipates, believes, estimates, predicts, potential, or continue or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors. We wish to advise readers not to place any undue reliance on the forward-looking statements contained in this current report, which reflect our beliefs and expectations only as of the date of this current report. We assume no obligation to update or revise these forward-looking statements to reflect new events or circumstances or any changes in our beliefs or expectations, other that is required by law. We also wish to caution readers that our operating results are subject to various risks and uncertainties that could cause our actual results to differ materially from those discussed or anticipated including the factors set forth in the section entitled Risk Factors included elsewhere in this current report. ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On December 11, 2009, the Company entered into an Investment Agreement with MesoCoat, Inc. (MesoCoat) and Powdermet, Inc. ( Powdermet ). Powdermet at the time was MesoCoats largest shareholder and pursuant to part of the agreement the Company purchased a fully diluted 34% equity interest in MesoCoat, in exchange for $1,400,000. On closing of the Investment Agreement the Company appointed two persons to MesoCoats five-person board of directors and earned a series of options to increase its equity interest in MesoCoat, as follows: 3 The initial option (the  Initial Option ) which entitled the Company to subscribe for an additional 17% equity interest in MesoCoat in exchange for $2,800,000. Exercise of the Initial Option would increase the Companys holdings to a fully diluted 51% of MesoCoat and entitle the Companys management to appoint a third member  an independent director  to MesoCoats five-person board of directors. Further, the exercise of the Initial Option would cause an agreement among the shareholders, executed concurrently with the Investment Agreement, to become effective. The shareholders agreement governs the actions of MesoCoat shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in a like manner. The second option which entitles the Company to subscribe for an additional 24% equity interest in MesoCoat in exchange for $16,000,000 within 12 months of the exercise of the Initial Option. Exercise of the second option would increase the Companys holdings to a fully diluted 75% of MesoCoat and entitle the Companys management to appoint a fourth member to MesoCoats five-person board of directors. The third option which entitles minority shareholders of MesoCoat, for a period of 12 months after the exercise of the second option, to cause the Company to pay an aggregate amount of $14,600,000, payable in shares of the Companys common stock or a combination of cash and stock as provided in the Investment Agreement, in exchange for all remaining shares of MesoCoat, on a fully diluted basis, not then held by the Company. On July 13, 2011, t he Company had paid the amount of $2,800,000 to MesoCoat for the completion of the Initial Option. The terms of the Investment Agreement were disclosed on Form 8-K as filed with the Securities and Exchange Commission ( Commission ) on December 17, 2009. A copy of the agreement was attached thereto and is hereby incorporated by this reference. The terms of the amendment to the Investment Agreement were previously announced on a current report on Form 10-Q as filed with the Commission on January 19, 2011. A copy of the amendment was attached thereto and is hereby incorporated by this reference. All references to these a greements are qualified, in their entirety, by the text of such exhibits. The information set forth above in Item 2.01 of this current report on Form 8-K is incorporated herein by this reference. On our exercise of the Initial Option our principal business became that of MesoCoat, which is more fully described below, and MesoCoat became our consolidated operating subsidiary. Item 2.01(f) of Form 8-K states that if the registrant was a shell company, as we were, immediately before the exercise of the Initial Option disclosed under this Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form 10. Accordingly, we are providing such information below. Please note that the information provided below relates to the combined enterprises subsequent to the exercise of the Initial Option, except that information relating to periods prior to the date of the exercise relate respectively to the Company or MesoCoat as indicated. 4 FORM 10 DISCLOSURE ITEM 1.BUSINESS Corporate History The Company was incorporated in the State of Nevada on June 27, 2006 under the name Your Digital Memories Inc. Waste to Energy Group Inc., a wholly-owned subsidiary of the Company, was incorporated in the state of Nevada on August 13, 2008. Waste to Energy Group Inc., and the Company entered into an Agreement and Plan of Merger on August 14, 2008. The board of directors of Waste to Energy Group Inc. and that of the Company deemed it advisable in the best interests of their respective shareholders that Waste to Energy Inc. be merged into the Company with the Company being the surviving entity as Waste to Energy Group Inc. Abakan Inc., a wholly-owned subsidiary of the Company, was incorporated in the state of Nevada on November 6, 2009. Abakan Inc. and the Company entered into an Agreement and Plan of Merger on November 6, 2009. The board of directors of Abakan Inc. and that of the Company deemed it advisable in the best interests of their respective shareholders that Abakan Inc. be merged into the Company with the Company being the surviving entity as Abakan Inc. Our corporate office is located at 2665 S. Bayshore Drive, Suite 450, Miami, Florida, 33133 and our telephone number is (786) 206-5368. Our registered agent is EastBiz.com, Inc., located at 5348 Vegas Drive, Las Vegas, Nevada, 89108, and their telephone number is (702) 871-8678. Our common stock is quoted on the OTCQB electronic quotation system under the symbol ABKI. Overview The Company intends to become a leader in the multi-billion dollar advanced coatings and metal formulations markets by assembling controlling interests in a small portfolio of next generation technology firms. We expect to achieve this goal by investing in R&D firms that have the potential to substantially impact the surface engineering and energy management needs of Fortune 1000 companies and government entities. The Company is actively involved in supporting the R&D, market development, and commercialization efforts of those entities in which it has invested and continues to identify prospective future investments. We have to date acquired a controlling interest in MesoCoat and a non-controlling interest in Powdermet. The Company is also evaluating future acquisition opportunities to add to its portfolio. MesoCoat, Inc. As detailed above in Item 2.01 of this current report, on July 13, 2011, the Company completed the purchase of a 51% equity interest in MesoCoat in exchange for an aggregate purchase price of $4,200,000. 5 MesoCoats Business MesoCoat is an Ohio-based company with a patented suite of environmentally-friendly, long-lasting ceramic-metallic (cermets) coatings that address the needs of the oil and gas, aerospace, chemical processing and infrastructure markets. The firm was spun out of Powdermets operations in 2007 to focus on the advanced coatings industry. MesoCoat has developed a proprietary coating application process as well as advanced coating materials. The firms process combinescorrosion resistant alloys and nano-engineered cermet materials with a proprietary high-speed application system to provide protective coatings which has competitive performance but can be deliveredmore quickly and at a lower cost than existing market solutions. The firms coating materials combine high strength, hardness, fracture toughness, and a low friction coefficient in one product structure. MesoCoats products are undergoing extensive testing by the U.S. Air Force, U.S. Navy and Marine Corp, and industry-leading oil and gas suppliers. MesoCoat is also in discussions to address the wear and corrosion needs of some of the worlds largest industrial companies. MesoCoats market solutions nearing commercialization are CermaClad TM for cladding application services and PComP TM for cermet and metal composite powder thermal spray application services. CermaClad and PComP solutions are in the process of transitioning from R&D operations to full-scale sales and coating operations. CermaClad  Since carbon-based steels corrode easily, industrial firms that require corrosion resistant steel products either need to use solid alloy materials, which run up the cost by 20 to 100 times, or clad their carbon steel with a corrosion resistant alloy coating. Cladding can save up to 80% of the cost of using solid alloys. Clad metals are widely used in the chemical processing, offshore oil production, oil refining, nuclear and electric power generation industries. Each industry sector has a different need for this material. For instance, to meet growing global energy demands, oil companies continue to extend their offshore drilling efforts into deeper seas. The higher temperatures and corrosivity of deeper reserves eliminate plastics and other solutions from consideration, increasing the use of corrosion resistant alloys and their lower-cost clad pipe alternative. CermaClad is MesoCoats patented cladding process which utilizes a high density infrared fusion heat source  an arc lamp  to metallurgically bond (make inseparable) metals, corrosion resistant alloys and/or cermets onto a metal substrate. Using this process, products like pipe and plates can be protected against harsh operating environments with great efficiency and speed. Today, cladded steel is a specialized segment of the steel coatings segment with a demand that outstrips supply. The competitive advantages of CermaClad  over current market operators are: · CermaClad  produces a stronger, pin-hole free, smooth finished product as compared to todays standard weld overlays. · CermaClad  can produce clad pipe 20 to 50 times faster than the competitions (dependent on whether competition uses laser-bead or weld-overlay techniques) allowing for on-demand timely ordering. · CermaClad  can offer a seamless clad pipe to the market by applying the fusion process directly inside a pipe (most of the larger competitors use a roll bonding process where they produce cladded plate and roll it into pipe, which leaves a welded seam that can fail). 6 · CermaClad  can allow cladding material to be applied with a range of thicknesses as the fusion process allows the clad to overlay the base metal several times without affecting the substrate backing strength. · CermaClad  will allow MesoCoat to build products faster and cheaper, thereby allowing MesoCoat to charge clients 20% less than the competition and further expanding clad pipes market share by making it more economically competitive with lower performance pipe. The CermaClad product line is as follows: CermaClad  CR (Corrosion Resistant) CermaClad  WR (Wear Resistant) CermaClad  HT (High Toughness) CermaClad  LT (Low Toughness) PComP  Materials like hexavalent chrome, carbides and tungsten carbide cobalt have become major headaches for industrial producers in the metal finishing industry. The reason is that these materials are on the EPAs hazardous materials watch list and are legally banned in several countries. Industry spends billions annually on these hazardous materials. Consumers are demanding greener products and greener processes for chrome plating but no other substitute coating products have been developed over the last 20 years that offer the same low cost, low friction, and high mechanical property benefits. As firms grapple with the need to transition away from these harmful products, MesoCoat has developed the solution. PComP  named for its particulate composite powders  is a line of products that have been publicly touted by the U.S. Army, NASA and others as one of the few economically viable industry replacement solutions for hard chrome and carbides due to the lines advanced corrosion, friction, wear and thermal barrier properties. MesoCoat scientists have developed a method to manufacture a corrosive resistant coating product that has high strength, hardness, fracture toughness, and a low friction coefficient all in one product structure. Toughness normally decreases as hardness increases but by using nanoengineering techniques. MesoCoat has developed a material that can be both very tough and very wear resistant. Equally important, the hardness of a wear coating normally limits the ease with which it can be machined. The unique microstructural design of the PComP coating structures results in a very smooth thermal spray applied coating surface so there is minimal grinding required. PComP applied coatings can be machined through a finish grinder ten times faster than a product with a traditional carbide coating. The speed of the process is a highly desirable trait to end-buyers like the U.S. Air Force. MesoCoats engineers have also been able to build an increased ductility into the PComP product structure to resist coating failure under heavy loads. Hard and brittle coatings often crack and flake off metals when stressed. PComP has been designed to have increased ductility and stress resistance. Products coated with PComP are extremely wear resistant and can sustain very high loads without cracking and flaking, making it very suitable for use in highly loaded components such as landing gear or hydraulic cylinders used in highly turbulent offshore oil production. The PComP product line was specifically designed to meet the needs of three large markets: chrome, carbide, and ultra-high wear resistant tungsten carbide replacement. The PComP family of nanocomposite coatings consists of five products, two of which are in final stages of client live-site testing. All of these products provide better wear, corrosion and mechanical properties at lower cost than most of todays alternatives. 7 MesoCoat will be selling these products through different channels. Commercial sector accounts will have access to these advanced coatings by buying thermal spray application services from MesoCoat. Government agencies like the U.S. Air Force will most likely be procuring raw powders as they prefer to do their own thermal spray applications in their dedicated maintenance and repair organizations. Recently, several defense organizations have been given congressional mandates to make better use of their existing equipment (planes, helicopters, jets, tanks and other armored vehicles, etc.) as limited budgets are being approved to purchase of new equipment over the next few years. MesoCoats low-cost, long-life coating materials should appeal to government buyers striving to meet budgetary restrictions. The competitive advantages of PComP for each of its three markets are as follows: Chrome replacement PComP T-HT (High Toughness) is a high corrosion/wear resistant high velocity oxygen fuel (HVOF) coating for hard chrome replacement in hydraulic cylinders, boilers, chemical, and petrochemical applications. Lower coefficient of friction protects seals from premature wear, and higher toughness tolerates higher loading of the part than other HVOF coatings without cracking of coating. PComP T-HT has build-up rates of 3 to 5 times that of carbides, and grinding and finishing can be done 3 to 10 times faster and cheaper with conventional grinding techniques compared to the expensive diamond finishing process used by competing carbide coatings. PComP T-HH (High Hardness) is a higher wear resistance coating for hard chrome replacement in environments that need better wear resistance but have less severe load and corrosion requirements. PComP T-HH also provides good corrosion resistance in non-water environments and its low coefficient of friction also protects seals from premature wear. PComP ST is a hard chrome replacement solution for aerospace applications that have high toughness, wear resistance and displays increased spallation resistance. Carbide replacement PComP TC is is a high wear resistant/ultra-high hardness HVOF coating. PComP TC provides extreme wear resistance at similar cost to carbide, with excellent corrosion resistance. High toughness tolerates more flexing of the part than HVOF wear resistant coatings without cracking of coating. Structure of the coating allows for conventional grinding techniques, eliminating the expensive diamond finishing process. Ultra-high wear resistant tungsten carbide replacement PComP W is is a high toughness HFOV coating that provides 3 to 5 times the toughness and wear resistance of industry-standard tungsten carbide coatings, making it better for critical high wear applications. PComP W replaces conventional tungsten carbide cobalt in the thermal spray industry and provides 3 to 5 times the wear resistance in abrasive wear applications, while providing higher toughness and impact resistance than all-ceramic alternatives such as alumina-titania. Powdermet Inc. On March 21, 2011, the Company fulfilled the terms of a Stock Purchase Agreement with Kennametal Inc., dated June 28, 2010, as amended and replaced, to complete the purchase of approximately 41% interest in Powdermet for an aggregate of $1,700,000. 8 Powdermets Business Powdermet was formed in 1996. The firm has a product platform of advanced materials solutions derived from nano-engineered particle agglomerate technology and derived hierarchically structured materials. These advanced materials include energy absorbing ultra-lightweight syntactic- and nano-composite metals in addition to the PComP  nanocomposite cermets licensed to MesoCoat. Powdermet is on the verge of transitioning from an engineered nano-powder R&D lab into a commercial sector company. Powdermet has historically financed itself through corporate engineering consulting fees, government contracts and grants, and recently through partnerships with defense agencies having produced some advanced breakthrough material technologies suitable for the military. While MesoCoats product focus is on developing advanced cermets to address the corrosion and wear coating needs of clients, Powdermets product differentiation is based on its ability to build advanced nano-structured metal formulations to address clients energy efficiency, reduction in hazardous materials, and life cycle cost reduction needs. Powdermets technologies are particularly useful in crash and ballistic energy management markets since they offer a 50% weight reduction and the ability to dissipate 500% more impact energy than the current aluminum alloys and foamed metals sold in the market. In additional to supplying all of MesoCoats cermet powders needs, Powdermet has four product families under development: · SComP - A family of syntactic metal composites known for their light weight properties and ability to absorb more energy than any other known material. SComP can provide a 30 to 50% weight savings over cast aluminum and a 10% weight savings over magnesium without magnesiums corrosion and wear limitations. · MComP - A family of nanocomposite metal and metal matrix composites meantto enable higherstrengthand temperature capability compared to traditional metals. They have been designed to be a market replacement for beryllium, aluminum and magnesium in structuralapplications, without relying on scare and expensive rare earths. · EnComP - A diverse family of engineered microstructure energy based solutions includes substitutes for rocket fuel, hydrogen storage and obscuring products with a primary product now being final tested by the U.S. Army to replace red phosphorous in munitions equipment. · SynFoam -A family ofstructural, thermally insulating syntactic ceramic composites combining strength, high temperature functionality and low thermal conductivity into one multifunctional material. Powdermets two products closest to commercialization are SComP  and EnComP
